Citation Nr: 1203233	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-37 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction for the evaluation for residuals of prostate cancer from 100 percent to 40 percent was proper, including entitlement to an increased rating.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All due process requirements and the criteria for the reduction of the evaluation for the Veteran's prostate cancer from 100 percent to 40 percent were met, to include all appropriate notices and time periods.

2.  As of June 1, 2009, the residuals of prostate cancer were not shown to have been manifested by continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of prostate cancer from 100 percent to 40 percent effective from June 1, 2009 was proper. 38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. §§ 3.105(e); 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for an evaluation in excess of 40 percent for the residuals of prostate cancer have not been met. 38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. §§ 3.105(e); 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the appeal was initiated when the Veteran submitted a notice of disagreement (NOD) with a reduction in the evaluation of his disability that was first proposed and subsequently carried out by the RO.  Therefore, it was impossible to provide the Veteran with notice prior to the initial adjudication of his appeal.  The Veteran was provided with VCAA notice after his NOD was received which explained to him what the evidence needed to show in order to substantiate an increased rating for his specific disability at issue.  While the letter did not provide information about VA's duty to assist the Veteran with obtaining evidence in support of his claim, this error was harmless because the Veteran submitted all relevant private treatment records in connection with the proposal to decrease his rating from 100 percent to 40 percent and VA treatment records were obtained in connection with the Veteran's appeal.  The Veteran was also previously notified about VA's duty to assist him with developing evidence in support of his claim in connection with his original claim for service connection for prostate cancer.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, private treatment records, and VA examinations of the Veteran.  There is no indication that any outstanding records exist with respect to this claim.

For these reasons, the Board finds that VA's obligations pursuant to the VCAA have been met.

Reduction and Evaluation

In his Notice of Disagreement, the Veteran contended that the evaluation for his service connected prostate cancer should not have been reduced due to the severity of his urinary symptoms and because his associated erectile dysfunction has affected his life (the Veteran has a separate rating for erectile dysfunction which is not the subject of this appeal). 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, service connection for prostate cancer was granted with an evaluation of 100 percent effective from July 24, 2007.  At that time, the RO informed the Veteran that the 100 percent rating was based on a diagnosis showing active malignancy and that this would be continued for 1 year following radioactive seed implant because this was considered a form of low dose radiation.  After the 1 year period, his condition would be reevaluated at a VA examination.  The 100 percent evaluation is not permanent and will be adjusted based on the examination results.

The Veteran underwent a VA examination in September 2008.  At that time it was noted that the Veteran underwent radiation therapy, seed implant, but was not currently undergoing any treatment for prostate cancer and there has been no known recurrence of prostate cancer.  With regard to urinary symptoms, the Veteran urinates once every hour during the day and 5 times at night.  He has mild urinary incontinence.  He did not have the need for appliances.  He did not use absorbent materials.  Laboratory data showed BUN 15, creatine 1.3, urinalysis normal.  

Documents from the Veteran's private health care providers indicated that he was put on Flomax.  He was not having proctitis or other symptoms.  By July 2008 he was doing extremely well, without complaints.  This was nearly a year status post interstitial seed implant. 

Based on the results of the VA examination the Veteran's rating for prostate cancer was proposed to be reduced to 40 percent in an October 2008 rating decision.  This was effectuated in a February 2009 rating decision and made effective June 1, 2009. 

In his undated notice of disagreement the Veteran alleged that he had to use the bathroom 4 to 5 times per hour and woke up every 1 1/2 to 2 hours at night to use the bathroom.  During the day he has to make sure that he is where he can get to a bathroom.

The Veteran was reexamined in October 2009.  The Veteran reported that he had treatment by a seed implant and had no further treatment of his prostate cancer since then.  He is followed by his urologist and radiation oncologist about once every six months.

The Veteran reported that the primary issue that he had from his residual prostate cancer treatment was urinary urgency and frequency.  He reported that he went to the bathroom 10 to 20 times per day and 4 to 5 times at night urinating small amounts.  He reported that he carried a urinal around with him because he must urinate immediately upon realizing the urge is present or he will wet himself.  However, he does not wear absorbent materials.  He prefers to carry the urinal around with him.

Urinalysis was negative for worrisome findings.  Creatnine 1.0, BUN 9.

The examiner diagnosed prostate cancer status post seed implant followed by a private urologist and radiation oncologist.  He has almost debilitating issues with urinary frequency and urgency.  He does not use diapers or pads at the time but may have to resort to that given the extent of his voiding issues.  He is on Flomax for urinary issues.  He had to use the bathroom before and after the examination.  He also felt that his energy was decreased, although this may have been from getting up so many times at night.  

The Veteran's prostate cancer is considered a disease of the genitourinary system.  Such diseases result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  When diagnostic codes refer to specific areas of dysfunction, only the primary area of dysfunction shall be considered for rating purposes.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  Urinary frequency dysfunctions are evaluated according to the frequency of daytime and nighttime voiding. 38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer are evaluated under the rating code for malignant neoplasms of the genitourinary system.  There are rated 100 percent disabling while the cancer is active or while treatment is occurring.  However, the note to this rating code states that following the cessation of treatment, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, diagnostic code 7528.

In this case, there is no evidence of renal dysfunction.  The Veteran also has not voiced any complaints about obstructed voiding.  Rather, his primary complaint has been the frequency of urination and voiding dysfunction.

Urinary frequency is rated 40 percent disabling when there is a daytime voiding interval of less than 1 hour or awakening to void 5 or more times per night.  38 C.F.R. § 4.115b.

Urine leakage which required the wearing of absorbent materials that must be changed two times a day is also rated 40 percent disabling.  Urine leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is evaluated as 60 percent disabling.  38 C.F.R. § 4.115b. 

Since this case involves a reduction in an evaluation, the first consideration is whether the provisions of 38 C.F.R. § 3.105(e) that are cited in the note to 38 C.F.R.0020§ 4.11b, diagnostic code 7528 have been met.  If they have not been met, then the Veteran would be entitled to restoration of the 100 percent rating.

When the reduction in an evaluation of a service connected disability is warranted and the lower evaluation would result in a reduction of discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed responses therefore, and will be given 60 days for the provision of additional evidence to show that compensation payments should be continued at the present level.  Unless otherwise provided in paragraph (i) of the relevant section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action with be taken and the award will be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105e.

In this case, the RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 40 percent in an October 2008 rating decision.  The Veteran was notified of this proposal in a letter dated in October 2008.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted private treatment records in response to this letter, which were received and considered by the RO.

In a February 2009 rating decision the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to 40 percent, effective June 1, 2009, and informed the Veteran of this in a letter dated in March 2009.

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a hearing and time to respond, and making the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105e has been met.

In conduction with the reduction, medical records do not show any continuing surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures had continued and in fact they ended more than 6 months prior to the reduction as required. A July 2008 private treatment record reflected that the Veteran was nearly a year status post interstitial seed implant.  In September 2008 the Veteran told the VA examiner that he was not currently undergoing treatment for prostate cancer and there had been no known recurrence of prostate cancer.  These medical records reflect that active malignancy and treatment as contemplated by the regulations had ceased more than 6 months prior to the proposed reduction, although the Veteran continued to be monitored for possible recurrences of his prostate cancer.  Thus, the provisions of 38 C.F.R. § 4.115b, diagnostic code 7528, addressing when the evaluation should be reduced, were met.  

The evidence also shows that reduction to 40 percent was proper based on VA examination showing urinary frequency of hourly during the day and 5 times at night.  There was mild urinary incontinence only which did not require the wearing of absorptive materials or the use of an appliance.  No renal dysfunction was shown.

Nor does the evidence show that the Veteran is entitled to a rating in excess of 40 percent thereafter.  There was no renal dysfunction.  The symptoms of the most severity were urinary frequency and urge incontinence.  Frequency of voiding greater than 1 time per hour during the day or 5 times at night is consistent with a 40 percent rating, which is the highest rating assigned for urinary frequency symptoms.  While the Veteran also experienced urge incontinence, he did not wear absorptive materials, instead choosing to carry around a urinal.  While the VA examiner referred to the urinal as an "appliance", it is not an appliance within the meaning of the regulation which refers to an appliance needed due to near continuous urinary leakage that cannot be managed by the use of absorptive materials.  The regulation contemplates a catheter or other assistive device.  See 59 Fed. Reg. 2527, Jan. 18, 1994.  In this case, the Veteran voluntarily chooses to carry around a urinal rather than wear absorptive materials.  This symptom management choice is not a basis for the award of a higher rating for voiding dysfunction.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of urinary frequency and urge incontinence are specifically contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The reduction of the evaluation of residuals of prostate cancer from 100 percent to 40 percent effective from June 1, 2009 was proper.

Entitlement to an evaluation in excess of 40 percent from December 1, 2007 for the residuals of prostate cancer is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


